
	

114 SRES 147 ATS: Designating Donald A. Ritchie as Historian Emeritus of the United States Senate.
U.S. Senate
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 147
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2015
			Mr. McConnell (for himself and Mr. Reid) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating Donald A. Ritchie as Historian Emeritus of the United States Senate.
	
	
 Whereas Donald A. Ritchie will retire from the United States Senate after serving with distinction, first as Associate Historian from 1976 to 2009, and then as Senate Historian from 2009 to 2015;
 Whereas Donald A. Ritchie has dedicated his Senate service to preserving, protecting, and promoting the history of the Senate and its members;
 Whereas Donald A. Ritchie has produced or guided production of numerous publications detailing the rich institutional history of the Senate;
 Whereas Donald A. Ritchie has been instrumental in preserving, organizing, and making available to scholars the vast archival holdings of the Senate and its members;
 Whereas Donald A. Ritchie has assisted in the Senate’s commemoration of events of historical significance and in the development of exhibitions and educational programs on the history of the Senate and the Capitol;
 Whereas Donald A. Ritchie has guided the Senate’s comprehensive Oral History Project to capture and preserve the institutional memory of Senators, Senate officers, and Senate staff;
 Whereas Donald A. Ritchie has upheld the high standards and traditions of the Senate, and has performed his duties in a professional and nonpartisan manner; and
 Whereas Donald A. Ritchie has earned the respect and esteem of the United States Senate; Now, therefore, be it
		
	
 That, effective June 1, 2015, as a token of the appreciation of the Senate for his long and faithful service, Donald A. Ritchie is hereby designated as Historian Emeritus of the United States Senate.
		
